Order, Supreme Court, New York County (Diane Lebedeff, J.), entered December 21, 1992, which, inter alia, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, the owner of land adjacent to that of defendant City, paid fees to the City for many years for a permit giving it the use of an access driveway to a State highway. The State built the highway by virtue of an easement acquired through eminent domain. Plaintiff seeks a judgment declaring that by virtue of the condemnation, the City can no longer require it to obtain a permit.
The IAS Court properly found that the State’s condemnation, which may not be "extended by inference or implication” (Schulman v People, 10 NY2d 249, 255), did not create an easement for plaintiff to cross defendant City’s land, and dismissed the complaint (see, e.g., Bersani Bldg. v State of New York, 21 AD2d 848). Concur — Murphy, P. J., Carro, Wallach and Ross, JJ.